270 S.C. 585 (1978)
243 S.E.2d 460
Rubin DENT, Appellant,
v.
Thelma P. REDD, as Administratrix of the Estate of Pearl P. Cochran, Respondent.
20670
Supreme Court of South Carolina.
April 20, 1978.
*586 Thomas Dewey Wise, of Stuckey & Wise, Charleston, and William C. Clark, of Lawrence & Clark, North Charleston, for appellant.
A. Arthur Rosenblum, of Charleston, for respondent.
April 20, 1978.
GREGORY, Justice:
This wrongful death action was brought by respondent Thelma P. Redd as Administratrix of the estate of Pearl P. Cochran. The jury returned a verdict in favor of appellant Rubin Dent. This appeal is from the order of the lower court granting respondent's motion for a new trial upon the ground the verdict was contrary to the greater weight of the evidence. We affirm.
It is settled that the trial judge has the authority and the responsibility to grant a new trial when, in his judgment, the verdict of the jury is contrary to the fair preponderance of the evidence. This Court will not disturb the trial judge's decision to grant a new trial upon the facts unless his finding is wholly unsupported by the evidence or the conclusion reached was controlled by error of law. South Carolina State Highway Department v. Clarkson, 267 S.C. 121, 226 S.E. (2d) 696 (1976); South Carolina State Highway Department v. Terrain, Inc., 267 S.C. 186, 227 S.E. (2d) 184 (1976); Adams v. Duffie, 244 S.C. 365, 137 S.E. (2d) 276 (1964); Mack v. Frito-Lay, Inc., 243 S.C. 376, 133 S.E. (2d) 833 (1963).
The record in this case demonstrates that the testimony and evidence are in conflict on the issues of fact. Since the trial judge's finding has support in the evidence, there was no abuse of discretion or error of law committed in granting a new trial. Clarkson, supra.
Appeal dismissed.
LEWIS, C.J., and LITTLEJOHN, NESS and RHODES, JJ., concur.